PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,683,430
Issue Date: 8,683,430
Application No. 12/986,835
Filing or 371(c) Date: 7 Jan 2011
Attorney Docket No. CHA920100030US1
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed, December 24, 2020, to correct the name of inventor “Janki V. Vora” to “Janki Y. Vora” after payment of the issue fee.  

The petition is GRANTED.

Office records have been corrected to reflect the correct name of the above-named inventor.  A corrected Filing Receipt, which sets forth the correct name of the above-named inventor, accompanies this decision on petition.

The certificate of correction was previously issued on January 19, 2021.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

Any questions concerning this matter may be directed to Irvin Dingle at (571) 272-3210.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET

cc:  Jeffrey L. Waters
      Canton Colburn LLP
      20 Church Street, 22nd Floor
      Hartford, CT  06103-3207
	
ATTACHMENT:  Corrected Filing Receipt